DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 6/30/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-10 are objected to because of the following informalities:
in claim 7, line 3: “a volume of fluid” should be “a volume of the fluid”;
in claim 8, line 3: “a volume of fluid” should be “a volume of the fluid”;
in claim 9, line 2: “of fluid” should be “of the fluid”; and
in claim 10, line 2: “of fluid” should be “of the fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bottom surface” in lines 7-8 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5-10, 12-13, and 18-20 are rejected by virtue of their dependence from claim 1.
Claim 13 recites “wherein the device has a consistent height between its bottom and top surfaces” in lines 1-2, but this recitations seems to contradict the recitation “wherein the leading outer edge is wedge-shaped, forming a slope that is acutely angled from a horizontal plane of the bottom surface of the fluid collection device” of claim 1, lines 6-8.  It is not clear how the device can have a consistent height between its bottom and top surfaces when the leading outer edge forms a slope that is acutely angled from a horizontal plane of the bottom surface.  This contradiction renders claim 13 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0253968 (Mosler)(previously cited), in view of EP 0663201 (Vassilli), and further in view of GB 2529385 (Sampford).
Mosler teaches a fluid collection device comprising: a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having a first open basin (the second cavity 3 of Mosler) formed in the structure, a second open basin (the first cavity 12 of Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the top edge of the rear wall 33 of Mosler), and a second edge (the top edge of the wall 21 of Mosler) opposite the leading outer edge.
Vassilli teaches anatomically designed forward extending portion for supporting the lumbosacral area of the bedridden patient (the forward extending portion 2 of Vassilli in FIGS. 1-3 of Vassilli).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a forward extending portion extending from the top edge of the rear wall 33 of Mosler so as to support the lumbosacral area of a bedridden patient.
Mosler discloses a lid with the living hinge 5. Sampford discloses that such a lid can be detached (see the lid 38 FIGS. 3-5 of Sampford). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lid 5 of Mosler detached from the rest of the device rather than hinged since it is a simple substitution of one known element for another to obtain predictable results and/or is decreases the footprint of the device. 
With respect to claim 1, the combination teaches or suggests a fluid collection device comprising:
a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having a first open basin (the second cavity 3 of Mosler) formed in the structure, a second open basin (the first cavity 12 of Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the forward extending portion extending from the top edge of the rear wall 33 of Mosler), and a second edge (the top edge of the wall 21 of Mosler) opposite the leading outer edge,
wherein the first open basin is adjacent the leading outer edge and is configured for receiving fluid discharged by a patient (the second cavity 3 of Mosler is adjacent to the forward extending portion extending from the top edge of the rear wall 33 of Mosler and is configured for receiving fluid),
wherein the leading outer edge is wedge-shaped, forming a slope that is acutely angled from a horizontal plane of the bottom surface of the fluid collection device and configured to fit under the patient’s buttocks while the patient is supine (the forward extending portion extending from the top edge of the rear wall 33 of Mosler),
wherein the second edge (the top edge of the wall 21 of Mosler) separates the first open basin and the second open basin and comprises a groove or gap (either the notches 23 or the gap above the wall 21 but below the rim of Mosler) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
With respect to claim 5, the combination teaches or suggests that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler).
With respect to claim 6, the combination teaches or suggests that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the bedpan 50 of Mosler as modified).
With respect to claim 8, the combination teaches or suggests that the second basin is configured to be calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the second basin (the graduations 15 of Mosler).
With respect to claim 18, the combination teaches or suggests that outer edges of the structure, wherein the outer edges of the structure comprise the leading outer edge, include downwardly directed sidewalls that have edges co-planar with flat bottoms of the first and second open basins, so as to support the device on a flat surface and permit the device to be carried by inserting fingers behind the downwardly directed sidewalls (see the flanges 8 in FIG. 6 of Mosler).
With respect to claim 19, the combination teaches or suggests that the device is moulded and made from a plastics material or is made from metal and is press-formed (the injection molded clarified polypropylene (PP) of paragraph 0056 of Mosler) or is made from metal and is press-formed.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by the combination.

Claims 1, 5-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202960464 (Zhang)(previously cited) in view of U.S. Patent No. 2,639,439 (Perry)(previously cited), and further in view of Vassilli.
Zhang teaches a fluid collection device comprising a rigid or semi rigid structure having at least one receptacle 2 in the structure to receive fluid discharged by the patient.  Zhang does not teach a second receptacle.  Perry teaches the use of second receptacle in the form of a raised peripheral lip or flange 11 that encircles a fluid collecting chamber so as to catch any overflow from the interior of the fluid collecting chamber (col. 2, lines 19-45 and FIG. 1 of Perry).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a raised peripheral lip or flange that encircles the fluid collecting chamber, as suggested by Perry, so as to catch any overflow from the interior of the fluid collecting chamber 2 of Zhang. 
Vassilli teaches anatomically designed forward extending portion for supporting the lumbosacral area of the patient (the forward extending portion 2 of Vassilli in FIGS. 1-3 of Vassilli).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a forward extending portion extending from the top edge of support 3 of Zhang so as to support the lumbosacral area of the patient.
With respect to claim 1, the combination teaches or suggests a fluid collection device comprising:
a rigid or semi-rigid structure having a first open basin (the basin 2 of Zhang) formed in the structure, a second open basin (the peripheral lip 11 of Perry) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the forward extending portion extending from the top edge of support 3 of Zhang), and a second edge opposite the leading outer edge (the top edge of the wall of the basin 2 with the notch in it),
wherein the first open basin is adjacent the leading outer edge and is configured for receiving fluid discharged by a patient (the basin 2 of Zhang is adjacent to the top edge of support 3 of Zhang and is configured to receive fluid),
wherein the leading outer edge is wedge-shaped, forming a slope that is acutely angled from a horizontal plane of the bottom surface of the fluid collection device and configured to fit under the patient’s buttocks while the patient is supine (the forward extending portion extending from the top edge of support 3 of Zhang),
wherein the second edge (the top edge of the wall of the basin 2 with the notch in it) separates the first open basin and the second open basin (the basin 2 of Zhang and the peripheral lip 11 of Perry) and comprises a groove or gap (the notch of Zhang) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
With respect to claim 5, the combination teaches or suggests that by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin (the basin 2 of Zhang and the peripheral lip 11 of Perry are flat-bottomed open basins).
With respect to claim 6, the combination teaches or suggests that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the tray formed from the structure of FIG. 1 of Zhang with the peripheral lip 11 of Perry).
With respect to claim 7, the combination teaches or suggests that the first basin is configured to be calibrated by means of gradation marks (the marks 4 of Zhang) provided on at least one sidewall thereof to indicate a volume of fluid in the first basin.
With respect to claim 12, the combination teaches or suggests that the first basin is oval in plan view (the basin 2 of Zhang is oval), and the second basin is rectangular in the plan view (the peripheral lip 11 of Perry is rectangular since it mimics the overall shape of the device of Zhang).
With respect to claim 13, the combination teaches or suggest that the device has a consistent height between its bottom and top surfaces (the top surfaces being the upper surfaces of the curved rim of basin 2; the bottom surfaces being the flat bottom of the device), so that the first and second basins are horizontally positioned when the structure is placed on a flat horizontal surface.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Perry, and further in view of Vassilli, and further in view of CN 203790045 (Zhao)(previously presented).
Zhang teaches a fluid collection device comprising a rigid or semi-rigid structure having at least one receptacle 2 in the structure to receive fluid discharged by the patient and marks 4 for measuring blood loss.  Zhao discloses that such blood loss can range from 500-3500 ml (page 2 of Zhao).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the marks 4 of Zhang range at least from 500-3500 ml so as to gauge the amount of blood loss from the patient. 
With respect to claim 9, the combination teaches or suggests that the first basin holds 500ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 10, the combination teaches or suggests that the first basin holds between 500 and 1500 ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 20, the combination teaches or suggests that the fluid is blood (the blood of Zhang), the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss (the postpartum blood collection of Zhang), and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage (the marks 4 of Zhang range at least from 500-3500 ml).

Claims 1, 3, 5-6, 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/191094 (Pinus), in view of Mosler.
Pinus teaches a fluid collection device comprising: a rigid or semi-rigid structure (the bedpan 10 of Pinus) having a first open basin (the cavity of Pinus).  
Mosler teaches a fluid collection device comprising: a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having a first open basin (the second cavity 3 of Mosler) formed in the structure, a second open basin (the first cavity 12 of Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the top edge of the rear wall 33 of Mosler), and a second edge (the top edge of the wall 21 of Mosler) opposite the leading outer edge.  The two basins permit the separation of solid and liquid materials (abstract and paragraphs 0036-0039 of Mosler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two cavities with a divider located therebertween as suggested by Mosler since it permit the separation of solid and liquid materials.
With respect to claim 1, the combination teaches or suggests a fluid collection device comprising:
a rigid or semi-rigid structure having a first open basin (the first basin suggested by Mosler) formed in the structure, a second open basin (the second basin suggested by Mosler) formed in the structure and positioned adjacent the first open basin, a leading outer edge (the ridges 32 and 38 of Pinus), and a second edge opposite the leading outer edge (the top edge of the divider wall 21 of Mosler),
wherein the first open basin is adjacent the leading outer edge and is configured for receiving fluid discharged by a patient (the first basin suggested by Mosler is adjacent to the ridges 32 and 38 of Pinus and is configured to receive fluid),
wherein the leading outer edge is wedge-shaped, forming a slope that is acutely angled from a horizontal plane of the bottom surface of the fluid collection device and configured to fit under the patient’s buttocks while the patient is supine (the ridges 32 and 38 of Pinus; see FIG. 6 of Pinus),
wherein the second edge (the top edge of the divider wall 21 of Mosler) separates the first open basin and the second open basin (the first and second basins suggested by Mosler) and comprises a groove or gap (either the notches 23 or the gap above the wall 21 but below the rim of Mosler) by which the fluid passively overflows from the first open basin to the second open basin once a threshold volume is collected by the first open basin.
With respect to claim 3, the combination teaches or suggests that the device has a rectangular outer profile in plan view with the first and second open basins (see rectangular outer profile in FIG. 1 of Pinus), with the first basin located in one half of the rectangular outer profile adjacent the leading edge, and the second basin located in the other half of the rectangular outer profile opposite the leading edge (see rectangular outer profile in FIG. 1 of Pinus and it would have been obvious to place the divider suggested by Mosler so that the two basins would be of equal volume since a placement of the divider and Mosler teaches such a placement).  
With respect to claim 5, the combination teaches or suggests that the first and second basins are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler and the basin of FIG. 6 of Pinus).
With respect to claim 6, the combination teaches or suggests that the rigid or semi-rigid structure is a tray that includes the first and second basins formed in the tray (the bedpan of Pinus as modified).
With respect to claim 8, the combination teaches or suggests that the second basin is configured to be calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the second basin (Mosler teaches the use of graduations 15 and it would have been obvious to use the graduations in the cavity that contains liquid waste so that an attendant can readily measure the amount of liquid waste (paragraph 0056 of Mosler).
With respect to claim 13, the combination teaches or suggest that the device has a consistent height between its bottom and top surfaces (the top surfaces at ridge 32 and/or 38 of Pinus; the bottom surfaces being the flat bottom of the device), so that the first and second basins are horizontally positioned when the structure is placed on a flat horizontal surface.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by the combination.

Response to Arguments
The Applicant’s arguments filed 6/13/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to claims 1, 3, 5-10, 12-13, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, there are new grounds of prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791